UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

JAZMIN GOODSON,

                           Plaintiff,

                   v.                                                          DECISION AND ORDER
                                                                                   18-CV-6243S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________



          1.       Plaintiff Jazmin Goodson brings this action pursuant to the Social Security

Act (“the Act”), seeking review of the final decision of the Commissioner of Social Security

that denied her application for supplemental security income (“SSI”) under Title XVI of the

Act. (Docket No. 1). This Court has jurisdiction over this action under 42 U.S.C. § 405(g).

          2.       Plaintiff protectively filed her application for SSI with the Social Security

Administration on May 7, 2014. (R. 1 at 15, 163, 495). Plaintiff alleged disability beginning

on May 1, 1998, due to a learning disability, attention deficit hyperactivity disorder

(“ADHD”), short attention span, distracted easily, neurofibromatosis, pain in knees, tumor

in left eye, optic nerve glioma, tumor on brain, brain lesions, and menorrhagia. (R. at

163-167). Plaintiff’s application was denied (R. at 81), and Plaintiff thereafter requested

a hearing before an administrative law judge (“ALJ”) (R. at 96).

          3.       On September 14, 2016, ALJ Connor O’Brien held a hearing at which

Plaintiff—represented by counsel—and Vocational Expert Dawn Blythe appeared and




1   Citations to the underlying administrative record are designated as “R.”
testified. (R. at 491-536). At the time of the hearing, Plaintiff was 23 years old (R. at

151), with an 11th grade education and no past work experience. (R. at 168, 528).

       4.      The ALJ considered the case de novo and, on March 24, 2017, issued a

written decision denying Plaintiff’s application for benefits. (R. at 15-27). On January 24,

2018, the Appeals Council denied Plaintiff’s request to review the ALJ’s decision. (R. at

1-5). Plaintiff filed the current action, challenging the Commissioner’s final decision, 2 on

March 23, 2018. (Docket No. 1).

       5.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 13, 19). Plaintiff filed a response on May

21, 2019 (Docket No. 20), at which time this Court took the motions under advisement

without oral argument. For the reasons that follow, Plaintiff’s motion is denied and

Defendant’s motion is granted.

       6.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842, 852 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the


2The ALJ’s March 24, 2017 decision became the Commissioner’s final decision on this matter when the
Appeals Council denied Plaintiff’s request for review.

                                                2
Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      7.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988). If supported by substantial evidence, the Commissioner’s

finding must be sustained “even where substantial evidence may support the plaintiff's

position and despite that the court’s independent analysis of the evidence may differ from

the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference and will not substitute “its own judgment for that of the [Commissioner], even

if it might justifiably have reached a different result upon a de novo review.” Valente v.

Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      8.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R. §§

404.1520, 416.920. The Supreme Court of the United States recognized the validity of

this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-142, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119, 126-127 (1987).

      9.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If [s]he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits [her] physical

                                             3
              or mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider
              [her] disabled without considering vocational factors such as
              age, education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant's severe
              impairment, [s]he has the residual functional capacity to
              perform [her] past work. Finally, if the claimant is unable to
              perform [her] past work, the [Commissioner] then determines
              whether there is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       10.    Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 404.1520(f); see also Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952,

1954, 76 L. Ed. 2d 66, 70 (1983).

       11.    The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since May 7, 2014, the application date. (R. at 17). At step two, the ALJ found

that   Plaintiff   has   the    following    severe    impairments:     ADHD,     cognitive



                                             4
impairment/developmental delay, neurofibromatosis with tumor growth, left knee

impairment, right hand impairment, and optic nerve glioma. Id. At step three, the ALJ

found that Plaintiff does not have an impairment or combination of impairments that meets

or medically equals any impairment(s) listed in 20 C.F.R. Part 404, Subpart P, Appendix

1. (R. at 18).

       12.       Next, the ALJ found that Plaintiff retained the residual functional capacity

(“RFC”) to perform light work with certain exceptions:

                 [Plaintiff] requires a sit/stand option that allows her to change
                 position every 60 minutes for up to 5 minutes. She cannot
                 balance on a narrow, slippery or moving surface, and cannot
                 kneel or crawl. She needs to avoid hazards, such as open
                 waters and unprotected heights. She can tolerate moderate
                 noise, such as an office, light traffic or grocery. She needs to
                 avoid anything more than occasional outdoor or bright lights,
                 anything brighter than an office or a grocery. [Plaintiff]
                 requires up to three additional short, less-than-5-minute,
                 unscheduled breaks beyond normal scheduled breaks. She
                 can adjust to occasional changes in the work setting. She can
                 perform simple, unskilled, rote work. She can work to meet
                 daily goals, but not maintain an hourly, machine[-]driven,
                 assembly line production rate. She can occasionally interact
                 with the public, but she cannot perform teamwork.


(R. at 20).

       13.       At step four, the ALJ found Plaintiff does not have past relevant work. (R.

at 25). At step five, the ALJ found that there are jobs that exist in significant numbers in

the national economy that Plaintiff can perform. (R. at 25-26). Accordingly, the ALJ found

that Plaintiff is not disabled. (R. at 26-27).

       14.       Plaintiff argues that the Commissioner’s denial of benefits is not supported

by substantial evidence because (1) the ALJ failed to properly evaluate the opinion of a

treating physician; and (2) the ALJ failed to properly evaluate Plaintiff’s subjective

                                                 5
statements. (Docket No. 13 at 12-30). For the reasons that follow, these arguments are

unavailing.

       15.    Plaintiff first contends that the ALJ improperly evaluated the opinion of

treating physician, Dr. Joy Burke, and instead relied on his own lay opinion in determining

Plaintiff’s RFC. Id. at 12-25.

       16.    In general, the "opinion of a treating physician is given controlling weight if

it is well supported by medical findings and not inconsistent with other substantial

evidence." Rosa v. Callahan, 168 F.3d 72, 78-79 (2d Cir. 1999); see also Burgess v.

Astrue, 537 F.3d 117, 128 (2d Cir. 2008); 20 C.F.R. § 404.1527. “However, the ALJ may

set aside the opinion of a treating physician that is contradicted by the weight of other

record evidence.” Smith v. Berryhill, 740 Fed. Appx. 721, 724, (2d Cir. 2018) (citing Snell

v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999)) see also 20 C.F.R. § 404.1527(c)(2).

Furthermore, “[a] physician's opinions are given less weight when his opinions are

internally inconsistent.” Micheli v. Astrue, 501 F. App'x 26, 28 (2d Cir. 2012) (summary

order); see also Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004).

       17.    The ALJ is "entitled to weigh all of the evidence available to make an RFC

finding that [is] consistent with the record as a whole." Matta v. Astrue, 508 Fed. App’x

53, 56 (2d Cir. 2013) (summary order); see also 20 C.F.R. § 404.1545(a)(3) (“[The ALJ]

will assess your residual functional capacity based on all of the relevant medical and other

evidence”). In doing so, “[t]he [ALJ] is entitled to rely not only on what the record says,

but also on what it does not say.” Dumas v. Schweiker, 712 F.2d 1545, 1553 (2d Cir.

1983). “A lack of supporting evidence on a matter for which the claimant bears the burden

of proof, particularly when coupled with other inconsistent record evidence, can constitute



                                             6
substantial evidence supporting a denial of benefits.” Barry v. Colvin, 606 Fed. Appx.

621, 622, (2d Cir. 2015) (summary order) (citing Talavera v. Astrue, 697 F.3d 145, 153

(2d Cir. 2012)).

       18.    At issue here is a medical source statement form completed by Dr. Burke

on September 28, 2016. (R. at 450-54). Dr. Burke noted that Plaintiff’s “main limitation

would be cognitive: attention and processing” (R. at 452) and opined that Plaintiff was

unable to work because of “cognitive impairment/developmental delay.” (R. at 451).

However, Dr. Burke also opined that Plaintiff’s “cognitive limitations would require her to

work at a simple job with minimal stress.” (R. at 454).

       19.    Dr. Burke further opined that Plaintiff had no significant limitations with

reaching, handling or fingering, but also that she can use her hands to grasp, turn or twist

objects only 25% of the time, can use her fingers for fine manipulations only 25% of the

time, and can use her arms for reaching only 25% of the time. (R. at 454). Below that,

Dr. Burke wrote “physical limitations are minimal.” Id.

       20.    The form also indicates that Plaintiff can sit for 90+ minutes before needing

to get up, can stand for 30 minutes before needing to sit or walk around, and would need

a job that permits shifting positions at will from sitting, standing or walking. Id. Dr. Burke

used a checkmark to indicate that Plaintiff would be “off task” more than 30% of the time

but would never be absent due to her impairments. (R. at 452).

       21.    The ALJ considered Dr. Burke’s opinion, and afforded it some weight. The

ALJ explained that although Dr. Burke is a treating source, she treated Plaintiff only “twice

over the past three months” and the opinion is “internally inconsistent,” “conclusory,” and

unsupported by the record. (R. at 24, 451).



                                              7
       22.    Plaintiff alleges these “are not good reasons” to afford “less than controlling

weight” to Dr. Burke’s opinion and further claims it “is a stretch of reasonableness to

accept the inconsistencies identified by the ALJ as actual inconsistencies.” (Docket No.

13 at 14-15). This argument fails.

       23.    In one form, Dr. Burke opined both that Plaintiff is unable to work, and that

she would require “a simple job with minimal stress.” (R. at 451-454). The same

document also indicates that Plaintiff’s “physical limitations are minimal” however she is

able to use her hands, fingers, and arms only 25% of the time. Id. The form also indicates

that Dr. Burke believed that Plaintiff has been limited as described since at least May of

2014, and yet Dr. Burke met with Plaintiff for only “2 appointments over 3 months.” Id.

       24.    At both appointments, on April 6, 2016, and again on July 6, 2016, Dr. Burke

performed a mental status examination that revealed that Plaintiff “can follow multiple

step commands” and has “good attention, concentration and fund of knowledge.” (R. at

372, 441). Notes from these appointments also indicate that Plaintiff complained of pain

and swelling in the left hand and left knee, but Plaintiff averred that neither impairment

“limit[s] her functionally.” (R. at 369, 439).

       25.    This Court finds no error in the ALJ's assessment of Dr. Burke’s opinion,

which was internally inconsistent, based on only two meetings with Plaintiff, and

contradicted by Dr. Burke’s own treatment notes. See Atwater v. Astrue, 512 F. App’x

67, 70 (2d Cir. 2013) (The ALJ is not required to provide a “slavish recitation of each and

every factor [provided in the treating physician rule] where the ALJ’s reasoning and

adherence to the regulation are clear.”)




                                                 8
       26.    Plaintiff claims that after discounting Dr. Burke’s opinion, the ALJ relied

solely on his lay interpretation of the treatment notes to formulate the RFC finding.

(Docket No. 13 at 22). This is a distortion of the ALJ’s decision.

       27.    The ALJ did not grant Dr. Burke’s opinion controlling weight for the above

good reasons but did afford it “some weight.” (R. at 24). The ALJ noted that Dr. Burke’s

opinion that Plaintiff be limited “to simple jobs with minimal stress is generally consistent

with the treatment notes” and that the record of Plaintiff’s complaints of knee pain supports

the imposition of exertional and nonexertional postural limitations. Id.

       28.    The record provides substantial evidence to support these RFC limitations

and Plaintiff has not demonstrated that she is incapable of performing activities at this

level. See Smith v. Berryhill, 740 F. App’x 721, 726 (2d Cir. 2018) (affirming the ALJ’s

denial of benefits where “[Plaintiff] had a duty to prove a more restrictive RFC, and failed

to do so.); 42 U.S.C. §423(d)(5). Thus, this Court finds no error in the ALJ’s RFC

determination.

       29.    Plaintiff next argues that the ALJ failed to properly consider Plaintiff’s

subjective statements regarding her symptoms. (Docket No. 13 at 25). This argument

also fails.

       30.    An ALJ must consider a claimant's subjective complaints, but “is not

required to accept [them] without question.” Genier v. Astrue, 606 F.3d 46, 49 (2d Cir.

2010). Here, the ALJ found that “[Plaintiff’s] allegations of debilitating symptoms are not

wholly consistent with the evidence.” (R. at 25). The ALJ’s consistency findings are borne

out by the record.




                                             9
       31.    The ALJ explained that “the treatment notes above do not indicate that

[Plaintiff’s] impairments are especially limiting” and noted that mental status exams

“showed that [Plaintiff] had normal attention and concentration and intact recent and

remote memory.” Id.

       32.    Further, the ALJ noted that “although [Plaintiff] alleged that she suffers from

ADHD, there is no evidence of treatment for this around the application date or

afterwards.” Id. Plaintiff’s testimony confirms that she is no longer being treated for

ADHD. (R. at 506). See Navan v. Astrue, 303 F. App’x 18, 20 (2d Cir. 2008) (affirming

the ALJ’s finding that “[an individual’s] claims of total disability were undermined by his

failure to seek regular treatment for this allegedly disabling condition.”)

       33.    Plaintiff testified that she is prevented from working because she has “pain

in [her] knees and [her] left hand swells up.” (R. at 503). The record does indicate that

Plaintiff complained of pain in her knee and hand related to her neurofibromatosis,

however Plaintiff denied that these impairments caused functional limitations. (R. at 357,

369, 439). Plaintiff also testified that she cleans, cooks, does laundry, and helps with

childcare. (R. at 514-15). When the ALJ asked what would stop her from working full-

time, Plaintiff responded, “[n]othing.” (R. at 515).

       34.    As previously discussed, Dr. Burke’s mental status exams showed Plaintiff

has “good attention, concentration and fund of knowledge” along with the ability to “follow

multiple step commands.” (R. at 372, 441).

       35.    The ALJ’s consistency finding is supported by the record, and it was

reasonable for the ALJ to rely both on the available medical evidence and the lack of

evidence when determining Plaintiff's RFC. See Ortiz v. Colvin, 2014 U.S. Dist. LEXIS



                                             10
105191, *21, 2014 WL 3784108 (W.D.N.Y. 2014) (“Because Plaintiff bears the burden of

proving her RFC, the ALJ could reasonably rely on the lack of evidence that Plaintiff was

unable to perform a range of sedentary work.”)

      36.      This Court is satisfied that the ALJ did not substitute his lay opinion for those

of Plaintiff's doctors, but rather, properly weighed the evidence as a whole when making

the RFC determination.

      37.      For the foregoing reasons, this Court finds that substantial evidence

supports the ALJ’s determination, which is devoid of legal error. Therefore, remand is not

warranted.



      IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 13) is DENIED.

      FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

19) is GRANTED.

      FURTHER, that the Clerk of Court is directed to CLOSE this case.

      SO ORDERED.



      Dated:          October 1, 2019
                      Buffalo, New York


                                                           s/William M. Skretny
                                                        WILLIAM M. SKRETNY
                                                       United States District Judge




                                              11
